DETAILED ACTION
Notice to Applicant
In the amendment dated 2/3/2021, the following has occurred: Claims 1-4 and 6-8 have been amended; Claims 5 has been canceled; Claim 36 has been added.
Claims 1-4 and 6-36 are pending, claims 9-35 being withdrawn. Claims 1-4, 6-8 and 36 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-8 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch (DE 10-2014-214070 to Bosch, provided by Applicant).
	Regarding Claims 1 and 8, Bosch teaches:
a rechargeable electrical energy storage device to be used in an electrical device (abstract, para 0001), comprising a housing 19 defining a receiving space in which an electrical energy store is received (Fig. 1, para 0038)
the energy storage device comprising at least two electrically conductive contacts 26 which are accessible from an outer side of the housing and which are operatively connected directly or indirectly to the at least one electrical energy store (paras 0037-0038)
wherein the housing has at least one contact opening 44 through which the two contacts are accessible or protrude from the housing and wherein the contact opening is surrounded by a continuous sealing element 42 (Fig. 1, para 0038)
wherein the contact openings are two or more and each contact opening is surrounded by a monolithic sealing element 44 (Fig. 1)
	Regarding Claims 2 and 3
the sealing element is formed from an insulative material, such as plastic, and wherein the housing can comprise metal, harder than plastic (compare para 0010 to para 0038)
	Insofar as Bosch does not explicitly disclose that the insulating plate for the metal housing is ‘softer’ the claim is rejected as either implied in view of the enabling ordinary skill in the art necessitated by Bosch or obvious in view of previously cited prior art in this case, wherein prismatic batteries are known to contain softer plastic or rubberlike materials for gaskets and insulating membranes. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	 Regarding Claim 4, Bosch teaches:
a polygonal cross-section (Fig. 1)
	Regarding Claim 6, Bosch teaches:
parallel longitudinal axes of the contact openings that are perpendicular to a housing wall portion (Fig. 1)
	Regarding Claim 7, Bosch teaches:
wherein the sealing element protrudes beyond the mounting portion of the housing (Fig. 1)
	Regarding Claim 36, Bosch teaches:
a rechargeable electrical energy storage device to be used in an electrical device (abstract, para 0001), comprising a housing 19 defining a receiving space in which an electrical energy store is received (Fig. 1, para 0038)
the energy storage device comprising at least two electrically conductive contacts 26
wherein the housing has at least one contact opening 44 through which the two contacts are accessible or protrude from the housing and wherein the contact opening is surrounded by a continuous sealing element 42 (Fig. 1, para 0038)
wherein the contact openings are two or more and each contact opening is surrounded by a monolithic sealing element 44 (Fig. 1)

Response to Arguments
The claim rejections have been modified in view of the amendments. The arguments directed towards the old rejection have been considered but do not place the application in condition for allowance at least because the claims are rejected under art not previously cited in response to the present amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723